MORROW, Presiding Judge.
Receiving and concealing stolen property is the offense; penalty assessed at confinement in the penitentiary for two and one-half years.
The indictment appears regular. No fault in the procedure has been presented by way of bills of exception or otherwise. The facts heard in the trial court are not brought up for review.
The judgment condemns the appellant to confinement in the penitentiary for not less than two nor more than two and one-half years.
Nothing has been perceived in the record which would authorize this court to reverse the judgment of conviction. It is therefore affirmed.